DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, --and-- has been added --;-- in line 9.
In claim 13, “, preferably at least 50%” has been deleted from line 4.
In claims 18 and 19, “, preferably at least 50%” has been deleted from line 3.
In claim 24, “well” has been replaced with --wellbore-- in line 2.
In claim 26, “a” has been replaced with --the-- in line 3; and “well” has been replaced with --wellbore-- in line 4.
In claim 31, “modules and” has been replaced with --modules;-- in line 8.
In claim 32, “modules, further comprising” has been replaced with --modules; and-- in lines 10-11.
In claim 44, “wireline,” has been replaced with --a wireline-- in line 2.
In claim 51, “and” has been deleted from line 9.

In claim 54, --to determine a thermal characteristic of a temperature sensor thereof-- has been added after “an apparatus” in line 1; “to determine a thermal characteristic of a temperature sensor thereof,” has been deleted from line 9; and “sensor” has been replaced with --of the temperature sensors-- in line 13.
In claim 55, “the rate” has been replaced with --a rate-- in line 2; and “the power” has been replaced with --a power-- in lines 2-3.

Allowable Subject Matter
Claims 6, 10, 12, 13, 15, 17-24, 26, 28, 31-35, 40, 42-47, 49-55, and 58 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for use in sensing temperature along a wellbore, comprising a control module electrically connected to each crystal oscillator and having a reference crystal oscillator common to at least 10 of the temperature sensors (claim 6).
An apparatus for use in sensing temperature along a wellbore, wherein the metallic tubing containing the temperature sensor modules is arranged as at least one of a ring and a helix to extend around a tubular element of the well apparatus (claim 31).
A well comprising a well apparatus having an apparatus for use in sensing temperature in a wellbore, the apparatus comprising a control module electrically connected to each crystal 
A well comprising a well apparatus having an apparatus for use in sensing temperature in a wellbore, wherein the metallic tubing is clamped to and extends across perforating guns (claim 51).
A method of operation an apparatus to determine a thermal characteristic of a temperature sensor thereof, comprising actively one of heating and cooling at least one of the temperature sensors in the metallic tubing; and monitoring a change of temperature of the at least one of the temperature sensors during and/or after one of heating and cooling (claim 54).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/6/21